Order filed, September 04, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00707-CR
                                 ____________

                  STEVEN BERNELL PENTON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 65544-A


                                     ORDER

      The reporter’s record in this case was due July 28, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Robin Rios, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM